DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 4/22/2021 is acknowledged.

Double Patenting
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  In view of Applicant’s claim amendments modified rejections have been made below, which now render Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  In view of Applicant’s claim amendments modified rejections have been made below, which now render Applicant’s arguments moot.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 20-24, 26, 27, 30, 31, 36 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10-12, 14-20 of copending Application No. 15/786,454, further in view of Cao et al., Effects of ibogaine on the development of tolerance to antinociceptive action of μ-, δ- and κ-opioid receptor agonists in mice, Brain Research, Volume 752, Issues 1–2, 28 March 1997, Pages 250-254 (“Cao”, of record) and Mash et al., Ibogaine in the treatment of heroin withdrawal, Chapter 8, The Alkaloids, 2001, Vol. 56, pages 155-171 (“Mash 2”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially identical methods.  
Applicant’s instant claims are directed to a method of modulating tolerance to an opioid analgesic in a human patient undergoing opioid analgesic therapy comprising orally administering ibogaine in an effective amount from about 1 mg/kg to about 2 mg/kg body weight, wherein the dosage is sufficient to re-sensitize the patient to the opioid as an analgesic while maintaining a QT interval of less than about 500 ms during said treatment.  For an average 70 kg man, this corresponds to a dose of about 70 mg to about 140 mg.  

Cao is further relevant, as the disclosure below provides that ibogaine is effective not only in treating opioid abuse, but that it also inhibits the development of antinoticeptive action of opioid analgesics.   Namely, Cao discloses the following:
The effects of ibogaine, an alkaloid isolated from the bark of the African shrub, Tabernanthe iboga, on the development of tolerance to the antinociception action of morphine, U-50,488H and [d-Pen2, d-Pen5]enkephalin (DPDPE), which are μ-, κ- and δ-opioid receptor agonists, respectively, were determined in male Swiss-Webster mice. Mice were rendered tolerant to opioid receptor agonists by injecting morphine (20 mg/kg, s.c.), U-50,488H (25 mg/kg, i.p.) or DPDPE (20 μg/mouse, i.c.v.) twice a day for 4 days. Ibogaine (20, 40 or 80 mg/kg, i.p.) given twice a day for 4 days did not alter the tail-flick latency. Ibogaine (40 or 80 mg/kg, i.p.) injected 10 min before each injection of morphine inhibited the development of tolerance to the antinociceptive action of morphine, however, the lower dose of ibogaine (20 mg/kg, i.p.) was ineffective. Ibogaine (20, 40 or 80 mg/kg, i.p.) given prior to the injection of U-50,488H or DPDPE did not modify the development of tolerance to their antinociceptive action. It is concluded that ibogaine inhibits selectively the development of tolerance to the antinociceptive action of μ- but not κ- or δ-opioid receptor agonists in mice.

(Abstract).
Mash 2 discloses orally administering ibogaine or noribogaine in human subjects. (p. 159).
Accordingly, it would have been obvious to a person of skill in the art to before the effective filing date of the claimed invention to combine the teachings of Cao, Mash 2 and the ‘454 application in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because both treating opioid or opioid-like drug abuse in a human patient addicted thereto and modulating tolerance to an opioid analgesic in a patient undergoing opioid analgesic therapy are known therapeutic effects of ibogaine, and ibogaine is known to be administered in human patients by the oral route.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-24, 26, 27, 30, 31, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,345,711, further in view of US 20030153552 to Mash et al. (“Mash”), Cao et al., Effects of ibogaine on the development of tolerance to antinociceptive action of μ-, δ- and κ-opioid receptor agonists in mice, Brain Research, Volume 752, Issues 1–2, 28 March 1997, Pages 250-254 (“Cao”, of record) and Mash et al., Ibogaine in the treatment of heroin withdrawal, Chapter 8, The Alkaloids, 2001, Vol. 56, pages 155-171 (“Mash 2”).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially identical methods, except that the claims in the instant application recite treatment with ibogaine, whereas the claims in the issued patent recite treatment with noribogaine.  
Applicant’s instant claims are directed to a method of  modulating tolerance to an opioid analgesic in a human patient undergoing opioid analgesic therapy comprising orally administering ibogaine in an effective amount from about 1 mg/kg to about 2 mg/kg body weight, wherein the dosage is sufficient to re-sensitize the patient to the opioid as an analgesic while maintaining a QT interval of less than about 500 ms during said treatment. For an average 70 kg man, this corresponds to a dose of about 70 mg to about 140 mg.  
 The ‘711 patent is directed to a method for treating opioid or opioid-like drug abuse in a human patient addicted thereto, comprising administering to the patient an aggregate dosage of noribogaine or pharmaceutically acceptable salt or solvate thereof that provides an average serum concentration of about 50 ng/mL to about 500 ng/mL, said concentration being sufficient to inhibit or ameliorate said abuse while targeting a maximum QT interval prolongation of less than about 40 milliseconds during said treatment, wherein the aggregate dosage of noribogaine or pharmaceutically acceptable salt or solvate thereof is from about 60 mg to about 120 mg per day.
It is known in the art, i.e. as disclosed in Mash, that noribogaine is the principal metabolite of ibogaine ([0028], [0055]), which is used for treating chemical dependency and addiction to opioids (claims 11-18).  
Cao is further relevant, as the disclosure below provides that ibogaine is effective not only in treating opioid abuse, but that it also inhibits the development of antinoticeptive action of opioid analgesics.   Namely, Cao discloses the following:
The effects of ibogaine, an alkaloid isolated from the bark of the African shrub, Tabernanthe iboga, on the development of tolerance to the antinociception action of morphine, U-50,488H and [d-Pen2, d-Pen5]enkephalin (DPDPE), which are μ-, κ- and δ-opioid receptor agonists, respectively, were determined in male Swiss-Webster mice. Mice were rendered tolerant to opioid receptor agonists by injecting morphine (20 mg/kg, s.c.), U-50,488H (25 mg/kg, i.p.) or DPDPE (20 μg/mouse, i.c.v.) twice a day for 4 days. Ibogaine (20, 40 or 80 mg/kg, i.p.) given twice a day for 4 days did not alter the tail-flick latency. Ibogaine (40 or 80 mg/kg, i.p.) injected 10 min before each injection of morphine inhibited the development of tolerance to the antinociceptive action of morphine, however, the lower dose of ibogaine (20 mg/kg, i.p.) was ineffective. Ibogaine (20, 40 or 80 mg/kg, i.p.) given prior to the injection of U-50,488H or DPDPE did not modify the development of tolerance to their antinociceptive action. It is concluded that ibogaine inhibits selectively the development of tolerance to the antinociceptive action of μ- but not κ- or δ-opioid receptor agonists in mice.

(Abstract).
Mash 2 discloses orally administering ibogaine or noribogaine in human subjects. (p. 159).  
Accordingly, it would have been obvious to a person of skill in the art to before the effective filing date of the claimed invention to combine the teachings of Cao, Mash, Mash 2 and the ‘711 patent in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because both treating opioid or opioid-like drug abuse in a human patient addicted thereto and modulating tolerance to an opioid analgesic in a patient undergoing opioid analgesic therapy are known therapeutic effects of ibogaine and its metabolite noribogaine.
Accordingly, it would have been obvious to the skilled artisan at the time of the invention to combine the teachings of the issued patent and Mash, in order to treat opioid drug abuse with either ibogaine or noribogaine, in view of knowledge in the art that ibogaine metabolizes in the body into noribogaine, that it is available for oral administration to human patients, and that the latter is known to be useful for treating chemical dependency and addiction to opioids.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 26, 27, 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., Effects of ibogaine on the development of tolerance to antinociceptive action of μ-, δ- and κ-opioid receptor agonists in mice, Brain Research, Volume 752, Issues 1–2, 28 March 1997, Pages 250-254 (“Cao”, of record), further in view of Mash et al., Ibogaine in the treatment of heroin withdrawal, Chapter 8, The Alkaloids, 2001, Vol. 56, pages 155-171 (“Mash 2”), US 20030153552 to Mash et al. (“Mash”), Ward et al., Herbal Medicines for the Management of Opioid Addiction, CNS Drugs 2011; 25(12): 999-1007 ("Ward", of record), US 4,857,523 to Lotsof (“Lotsof”) and Reagan-Shaw et al., Dose translation from animal to human studies revisited, The FASEB Journal, 22, 659-661, 2007 (“Reagan-Shaw”).
Claim interpretation.
Applicant’s claim 20 recites the limitation “modulating tolerance to an opioid analgesic in a human patient undergoing opioid analgesic therapy”.  Applicant’s specification provides the following guidance:
[0003] Addictive opioid analgesic agents such as morphine are well-known and exceptionally potent analgesics. Such opioids operate as mu receptor agonists. Upon administration, opioids initiate a cascade of biological events including increased serotonin and dopamine expression. As is well known, continued use of many such opioids (especially at high doses) carries a significant risk of dependency/addiction. Indeed, potential addiction to such opioids is a serious issue that limits the therapeutic use of addictive opioids as analgesic agents. For example, the use of morphine as an analgesic is common among end stage patients suffering from serious pain where addiction is no longer a concern. 

[0004] Drug tolerance to opioid analgesics is common, and may be psychological and/or physiological. A patient who has developed tolerance to the opioid analgesic is not necessarily addicted to or misusing the analgesic. Drug tolerance occurs when the patient's reaction to the drug is reduced, requiring an increase in dose to achieve the same desired effect. There are several potential methods for how tolerance develops, including receptor desensitization, receptor phosphorylation, receptor internalization or down-regulation, and up-regulation of inhibitory pathways. 

[0005] Drug tolerance requires that the dosage of analgesic be increased in order to provide sustained analgesic effect. However, high doses of opioids may lead to serious complications and side effects, including physical dependence, addiction, respiratory depression, nausea, sedation, euphoria or dysphoria, decreased gastrointestinal motility, and itching.

In accordance with Applicant’s specification, “modulating tolerance to an opioid analgesic in a human patient undergoing opioid analgesic therapy” is interpreted as re-sensitizing a patient taking an opioid analgesic so as to achieve a sustained analgesic effect, where the patient may be, but is not necessarily addicted to or misusing the analgesic.
Rejection.
Cao teaches modulating tolerance to an opioid analgesic in a patient undergoing opioid analgesic therapy with ibogaine, and Applicant’s specifically claimed analgesics.  Specifically, Cao discloses the following:
The effects of ibogaine, an alkaloid isolated from the bark of the African shrub, Tabernanthe iboga, on the development of tolerance to the antinociception action of morphine, U-50,488H and [d-Pen2, d-Pen5]enkephalin (DPDPE), which are μ-, κ- and δ-opioid receptor agonists, respectively, were determined in male Swiss-Webster mice. Mice were rendered tolerant to opioid receptor agonists by injecting morphine (20 mg/kg, s.c.), U-50,488H (25 mg/kg, i.p.) or DPDPE (20 μg/mouse, i.c.v.) twice a day for 4 days. Ibogaine (20, 40 or 80 mg/kg, i.p.) given twice a day for 4 days did not alter the tail-flick latency. Ibogaine (40 or 80 mg/kg, i.p.) injected 10 min before each injection of morphine inhibited the development of tolerance to the antinociceptive action of morphine, however, the lower dose of ibogaine (20 mg/kg, i.p.) was ineffective. Ibogaine (20, 40 or 80 mg/kg, i.p.) given prior to the injection of U-50,488H or DPDPE did not modify the development of tolerance to their antinociceptive action. It is concluded that ibogaine inhibits selectively the development of tolerance to the antinociceptive action of μ- but not κ- or δ-opioid receptor agonists in mice.

(Abstract).
Cao does not explicitly convert the doses in mice of 20, 40 or 80 mg/kg, i.p.  Using Reagan-Shaw, it is possible to convert the mouse therapeutic doses to human equivalent doses, and they are specifically of 1.62 mg/kg, 3.24 mg/kg, and 6.49 mg/kg (see p. 660, Fig. 1 and Table 1 for formula for dose translation).  So, based on Cao, the dose of 1.62 mg/kg was not therapeutically effective, but the doses of 3.24 mg/kg, and 6.49 mg/kg were therapeutically effective.  Based on the teachings of Cao, it is thus possible to conclude that the therapeutically effective dose of ibogaine starts somewhere in the range of 1.62 mg/kg to 3.24 mg/kg.  While it is possible that this therapeutic range encompasses Applicant’s claimed dose range of about 1 mg/kg to about 2 mg/kg, it cannot be concluded from Cao alone.
Cao does not specifically disclose oral administration in human patients.
Mash 2 discloses orally administering ibogaine or noribogaine in human subjects. (p. 159).  Further, as can be seen from Mash, the metabolism and bioavailability of both ibogaine and its principal metabolite noribogaine were studied on oral administration in human subjects of a dose of 10 mg/kg.

    PNG
    media_image1.png
    464
    539
    media_image1.png
    Greyscale

So, as can be seen from it, ibogaine’s availability declines considerably by about 24 hours, which suggests the necessity for daily oral administration.  If one is to take the 10 h time point, as an example, the concentration of ibogaine is aobut 100 ng/ ml, compared to about 1000 ng/ ml for its principal metabolite noribogaine, i.e. about 10 times lower ibogaine blood concentration.
Mash 2 discloses further evaluating ibogaines’s safety at doses of 8, 10 and 12 mg/kg, which Mash 2 notes are well-tolerated doses, but based on preliminary results, which do not diminish the possibility of medical risks. (p. 166)
Mash discloses the use of ibogaine in humans for treating chemical dependency.  ([0002-0016]).  But notes its short duration not observed beyond 24 hours ([0017]), in view of which it relates to noribogaine compounds for treating opioid dependency. (claims).  It discloses for the noribogaine compounds daily administration ([0039] of doses from about about 0.01 mg to about 100 mg per kg of body weight ([0040]) to include orally ([0042]).
If one is to combine the teachings of Mash 2 and Mash, and explorate for instance data for the 10 h bioavailability point, the Mash dose ranges for the noribogaine compounds would necessitate approximately 10 times higher ibogaine doses on optimization, i.e. about 0.1 mg to about 1000 mg/kg.  On the high end, the skilled artisan would be motivated to not go, however, about the 10 mg/kg safety dose of Mash 2.  Thus, this discloses an overlapping dose range with Applicant’s claims, and clearly demonstrates rationale to optimize the dose of ibogaine.  Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
The art discloses cumulative art with studies in other species as well, which establish the therapeutically effective doses of ibogaine.  
Lotsof discloses treating alcohol dependency and abuse comprises internally administering a dosage of 4-25 mg/kg of ibogaine in rats.  (Abstract, col. 3, ll. 30-33).  Using the teachings of Reagan-Shaw, the rat doses of 4-25 mg/kg of ibogaine translate to human doses of 0.65-4.05 mg/kg (see p. 660, Fig. 1 and Table 1 for formula for dose translation), which encompasses Applicant’s claimed dose range of about 1 mg/kg to about 2 mg/kg.
Cao and Lotsof do not specifically provide data in human patients, and do not specifically teach prolongation of QT interval.
Ward provides the following disclosure:

    PNG
    media_image2.png
    329
    407
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    493
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    412
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    401
    410
    media_image5.png
    Greyscale

(p. 1001-1002).
Ward further discloses the following relevant information relating to QT interval prolongation on ibogaine administration on pages 1002-1003.

    PNG
    media_image6.png
    92
    411
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    402
    413
    media_image7.png
    Greyscale

(p. 1002-1003).
However, Ward discloses that only doses of up to 200-300 mg (which for an average man of 75 kg equal 2.67 mg/kg- 4 mg/kg) result in no side effect.  Applicant has currently amended the claims to recite administering ibogaine in an amount of about 1 mg/kg to about 2 mg/kg.  So, the above disclosure suggests to not go above doses greater 2.67 mg/kg- 4 mg/kg in order to have no side effects, and of itself encompasses Applicant’s lower doses.  Thus, overlapping lower doses in the range of about 1 mg/kg to about 2 mg/kg administered in the same patient population, they will necessarily result in the same QT intervals, as per Applicant's claims.
Ward does not disclose the specific QT interval of Applicant’s claims.  However, as prolongation of QT interval is a very well-known and most feared complication of therapy with ibogaine, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to determine the QT interval value, which presents a normal versus harmful to life value, to specifically adjust the dose of ibogaine so as to avoid it altogether, and to prescreen the subject for prolongation of QT interval motivated by the desire to avoid such prolongation and potential consequences of it, such as sudden death, unresponsiveness to standard intervention of rapid electrolyte correction and prolonged hospitalization.
Accordingly, it would have been further obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao, Mash 2, Mash, Lotsof, Ward and Reagan-Shaw, in order to practice Applicant’s claimed invention with a reasonable expectation of success motivated by the desire to inhibit the development of tolerance of the antinociceptive action of certain opioids, such as morphine while providing a safe dose of life threatening QT interval prolongation.  The skilled artisan would have been further motivated to do so, because doses of ibogaine of Applicant’s claimed dose range of about 1 mg/kg to about 2 mg/kg are both disclosed to be below the doses, which cause prolongation of QT interval, per Ward, as well as be therapeutically effective in treating alcohol abuse and dependecy, per Lotsof, as further evidenced by Reagan-Shaw.  Moreover, given differences in species data from mice to rats, the skilled artisan would have been specifically motivated to optimize these dose ranges for a human.  In fact, Mash 2 and Mash specifically provide that the art discloses determining the bioavailability of both ibogaine and its principal metabolite noribogaine, which is the necessary step for ascertaining therapeutic doses for each indication.  Importantly, where the with respect to optimal dosing regimens, as in Applicant’s claim 1, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response.  As shown by the art applied above, guidance as both doses- therapeutically effective on the lower end, and QT-interval prolonging on the higher end, was available, based on which arriving at a specific dosing regimen would have been fully optimizable with a reasonable expectation of success.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627